DETAILED ACTION

Status of the Application
	In response filed on February 22, 2022, the Applicant amended claims 1, 2, 4-9, 11, 12, and 14; and cancelled claims 3 and 10.  Claims 1, 2, 4-9, and 11-14 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
	Applicant’s amendments, with respect to the rejection of claim 14 under 35 U.S.C. 101 (for encompassing a transitory, propagating signals) have been fully considered and are persuasive. The rejection of claim 14 under 35 U.S.C. 101 (for this grounds only) has been withdrawn accordingly.

	Applicant’s amendments, with respect to the rejection of claim 1, 2, 4-9, and 11-14 under 35 U.S.C. 103 have been considered, and are persuasive. Applicant has amended each of the independent claims to incorporate the limitations previously recited in claims 3 and 10, which were objected to in the last action as being non-obvious over the prior art. 

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 2, 4-9, and 11-14 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1, 2, 4-9, and 11-14 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“the problem solved by the presently claimed invention is that when a client selects a delivery resource, a number of factors are usually needed to be considered, such that the client needs to perform several searching and query operations until a suitable delivery resource is purchased, leading to a significant time delay and a low purchase efficiency…In view of the above problem, the invention of amended claim 1 is performed by a purchase platform… which provides a method for automatically recommending a delivery resource of an outdoor advertisement to a target client…In this way many factors are simplified and quantified as a number value that can be used for comparison. This avoids a cumbersome procedure wherein a client performs search query for the delivery resources a plurality of times, saves a query time, and improves the purchase efficiency and the delivery efficiency of the delivery resource. Furthermore, a personalized recommendation for the delivery resource is implemented and an accuracy of the recommendation and advertisement delivery experience of the client is improved. In short, the amended claims set forth an invention having technical improvements relative to an abstract idea.

Examiner respectfully disagrees with Applicant’s first argument. 
	Although the Applicant and specification allege an improvement, the Examiner maintains that the improvement amounts to an improvement to an idea itself, as opposed to being an improvement to the functioning of the computers themselves, an improvement to a computer-related technology or technological environment, or amounting to a technology-based solution to a technology-based problem. For example, Applicant explains that usually a client needs to consider a number of factors, perform several searches, and perform several query operations before they find/determine a suitable delivery resource (i.e., advertisement display type/location). Presumably, this is because they need/want to analyze historical information using their own prioritization logic in order to manually/mentally prioritize the candidate delivery resources for selection. As best as understood, the alleged solution to this problem is use the claimed prioritization logic (de, and the use of general purpose computers to perform the analysis (i.e., to automate this analysis using computers). An improved prioritization algorithm is an improvement to the judicial exception itself. That the analysis is performed using general purpose computers (which results in the user not having to manually/mentally consider a number of factors, manually/mentally perform several searches, and manually/mentally perform several query operations) amounts merely to an instruction to implement the abstract idea on a generic computer. Avoiding “a cumbersome procedure” and saving time (i.e., doing something faster because it is being done by computers) is not an improvement to a computer-related technology or technological environment, or amounting to a technology-based solution to a technology-based problem. The alleged improved “accuracy” of the recommendation presumably means that the candidate resources are prioritized in a manner likely to perform well. Again, this is an improvement to an idea itself, not a technical improvement. 
Applicant’s characterization of the alleged problems and improvements/solutions appear to most closely align with the improvements/solutions listed in MPEP 2106.05(a) that were insufficient to show an improvement in computer-functionality and/or to an existing technology Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” and “Mere automation of manual processes”and  “Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”.  	
Finally, MPEP 2106 explains that “to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology”. However, neither the specification nor Applicant’s arguments demonstrate the significance of the computer involvement, aside from the ability to process information faster and automate certain tasks. In fact, the original version of the claimed method failed to recite any computer at all. It appears to be a commonplace business method being applied on a general purpose computer similar to the ones in, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1, 2, 4-9, and 11-14  is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	
Step 1:
Claim(s) 1, 2, and 4-7 is/are drawn to methods (i.e., a process), claim(s) 8, 9, and 11-13 is/are drawn to apparatus (i.e., a machine/manufacture); and claim 14 is/are drawn to non-transitory medium (i.e., a machine/manufacture). As such, claims 1, 2, 4-9, and 11-14  is/are drawn to one of the statutory categories of invention (Step 1: YES). 
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 8 and 14) recites/describes the following steps; 
determining…candidate delivery resources according to historical delivery information of a 5target client and a preset rule; 
obtaining… a historical delivery record of all clients matched with attribute information of the target client, wherein the attribute information is input by the target client…when first registered by the target client and comprises an industry and a channel to which business operated by the target client belongs 
obtaining a priority of each type of delivery resources in the historical delivery record of all clients, wherein the priority of each type of delivery resources is a resource score of each type of delivery resource; 
determining a target delivery resource from the candidate delivery resources according to the 10priority of each type of delivery resources, and
 recommending the target delivery resource to the target client  
wherein obtaining the historical delivery record of all the clients matched with the attribute information of the target client and obtaining the priority of each type of delivery resources in the historical delivery record of all clients comprises
obtaining…a delivery number of each type of delivery resources and a total historical delivery number of all types of delivery resources 28PIDE3185821UiSaccording to the historical delivery record of a first client in the same industry as the target client, and determining by the purchase platform, a ratio of the delivery number of each type of delivery resources to the total historical delivery number as an industry score of each type of delivery resources; 
obtaining…a delivery number of each type of delivery resources and a total historical delivery number of all types of delivery resources 28PIDE3185821UiSaccording to the historical delivery record of a second client in the same channel as the target client,
 and determining by the purchase platform, a ratio of the delivery number of each type of delivery resources to the total historical delivery number as a channel score of each type of delivery resources; 
and calculating…a sum of the industry score and the channel score of each type of the delivery resources to determine a resource score of each type of delivery resources

These steps, under its broadest reasonable interpretation, describe or set-forth determining and recommending advertising locations/placements (i.e., “target delivery resources”) for an advertiser client to use based on information about the client, pre-set rules/criteria, and historical locations/placements used by other similar advertiser clients (e.g., by calculating a resource score based on calculated industry scores and channel scores), which amounts to a fundamental economic principle or practice and/or a commercial interactions and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 8 and 14 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same 

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“by a purchase platform  for the delivery to an electronic device…by the purchase platform” (claims 1, 8, and 14)
“a recommendation apparatus…comprising: one or more processors; a memory storing instructions executable by the one or more processors; wherein the one or more processors are configured to” (claim 8)
“a non-transitory computer readable storage medium having a computer program stored 25thereon, wherein, when the computer program is executed by a processor” (claim 14)
“via an input interface of the purchase platform when the purchase platform is firstly registered” (claims 1, 8, and 14)

The requirement to execute the claimed steps/functions “by a purchase platform  for the delivery to an electronic device…by the purchase platform” (claims 1, 8, and 14) and/or using “a recommendation apparatus…comprising: one or more processors; a memory storing instructions executable by the one or more processors; wherein the one or more processors are configured to” (claim 8) and/or “a non- transitory computer readable storage medium having a computer program stored 25thereon, wherein, when the computer program is executed by a processor” (claim 14) and/or “via an input interface of the purchase platform when the purchase platform is firstly registered” (claims 1, 8, and 14) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “for the delivery to an electronic device (claims 1, 8, and 14) and/or “via an input interface of the purchase platform when the purchase platform is firstly registered” (claims 1, 8, and 14) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where data is input and output via GUIs and general purpose computers over a network. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims  2, 4-7, 9, and 11-13 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 4-7, 9, and 11-13 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a recommendation apparatus…comprising: one or more processors; a memory storing instructions executable by the one or more processors; wherein the one or more processors are configured to” (claim 8) and/or “a non-temporary computer readable storage medium having a computer program stored 25thereon, wherein, when the computer program is executed by a processor” (claim 14) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “for the delivery to an electronic device (claims 1, 8, and 14) and/or “via an input interface of the purchase platform when the purchase platform is firstly registered” (claims 1, 8, and 14) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to 
Dependent claims  2, 4-7, 9, and 11-13 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 4-7, 9, and 11-13 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).




Indication of Potentially Allowable Subject Matter

	Independent claims 1, 8, and 14 would be allowable if rewritten or amended to overcome their respective the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Similarly, dependent claims 2, 4-7, 9, and 11-13 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101, and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims under 35 U.S.C. 101).

The following is an examiner’s statement of reasons for indication of potentially allowable subject matter: 
The closest prior art of record is Kucharz et al. (U.S. PG Pub No. 2014/0074627, March 13, 2014 - hereinafter "Kucharz”;  Sun et al. (U.S. PG Pub No. 2019/0065638, February 28, 2019 - hereinafter "Sun”); Cavander et al. (U.S. PG Pub No. 2013/0035975 February 7, 2013 - hereinafter "Cavander”); Grouf et al. (U.S. PG Pub No. 2007/0073584 March 29, 2007 - hereinafter "Grouf”); and “5 Rules for Determining the Right Media Mix” (Bruce, Jenna; 

Kucharz discloses receiving campaign/targeting parameters and criteria and identifying candidate resources and obtaining historical delivery records and campaign data of similar advertisers including their channel/budget allocation and determining target resources and/or resource allocations to recommend to a client based on analysis of this data.
Sun et al disclose obtaining historical delivery records and campaign data of similar advertisers within a client’s industry including their channel allocation/priority and modeling this data to derive correlations between channel allocation/priority and effectiveness and  determining target resources and/or resource allocations to recommend to a client using the model/correlations.  
Cavander discloses obtaining historical delivery records and campaign data of similar advertisers and modeling this data to derive correlations between channel allocation/priority and effectiveness and  determining target resources and/or resource allocations to recommend to a client using the model/correlations.
Grouf discloses obtaining historical delivery records and campaign data of similar advertisers and modeling this data to derive correlations between channel allocation/priority and effectiveness and  determining target resources and/or resource allocations to recommend to a client using the model/correlations.
“5 Rules for Determining the Right Media Mix” disclose looking at the marketing mix of competitor advertisers to determine/recommend a marketing plan.

As per claims 1, 8, and 14, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest "wherein, the attribute information of the target client…comprises an industry and a channel to which business operated by the target client belongs…obtaining…a delivery number of each type of delivery resources and a total historical delivery number of all types of delivery resources 28PIDE3185821UiSaccording to the historical delivery record of a first client in the same industry as the target client, and determining by the purchase platform, a ratio of the delivery number of each type of delivery resources to the total historical delivery number as an industry score of each type of delivery resources; obtaining…a delivery number of each type of delivery resources and a total historical delivery number of all types of delivery resources 28PIDE3185821UiSaccording to the historical delivery record of a second client in the same channel as the target client, and determining by the purchase platform, a ratio of the delivery number of each type of delivery resources to the total historical delivery number as a channel score of each type of delivery resources; and calculating…a sum of the industry score and the channel score of each type of the delivery resources to determine a resource score of each type of delivery resources”. Although the prior art discloses analyzing/modeling historical campaigns of similar advertisers (e.g., similar along industry and/or “channel” to which they belong), including the resource mix/allocation used in these campaigns, the prior art does not disclose or render obvious the specific embodiment encompassed by this claim, which specifically requires historical records of an in-industry advertiser and an in-channel and the determination of separate industry scores and channel scores for each type of delivery resources and the calculating the sum of these scores for each type of delivery resource to determine a resource score for each type of delivery resource.
Claims 2, 4-7, 9, 11-13 depend upon claims 1 or 9 and have all the limitations of claims1 or 9 and are non-obvious over the prior art for the same reason.  

Conclusion

No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621